DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of group I, caproic and capyrlic acids and the alkyl ester of claim 8 in the reply filed on 12/2/20 is acknowledged.  The Examiner is joining Group I and Group II, the groups were mistakenly separated (claim 19 is drawn to a method of making a lubricant, but such is dependent on claim 10).  Group III is as previously set forth and is withdrawn.
Claims 20-25, 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Priority
The claims have a priority date of the filing of the instant application: 7/29/19

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 has been considered by the examiner.
Response to Arguments/Amendments
Applicant argues one would not be motivated to select the blend of the claims because Dobson teaches the use of long chain fatty acids for the lubricant as being preferred.  Applicant argues that Dobson teaches the use of coconut oil, but coconut oil does not comprise at least 50% caproic and caprylic acids.  Applicant argues when these fatty acids are used, the composition is stable in cold temperatures and Dobson does not recognize the issue of fatty acids precipitating out.  Applicant argues that even if Dobson does generally disclose that any fatty acid may be used, this teaching does not render every combination of fatty acids under the sun as obvious.  Applicant argues Amanullah does not provide motivation for selecting this blend.
The Examiner disagrees.  As set forth below, Dobson embraces the use of coconut oil itself (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, a mix of at least 50% (or 95% or even 100%) capyrlic and caproic as the fatty acid is prima facie obvious in light of the teachings of Dobson.  Applicant’s arguments of cold temperature instability are noted, however, the specification only indicates that the lubricant “may” not be stable at low temperatures when higher chain fatty acids are used.  At cold temperatures the fatty acids are still capable of being suspended in solution (because there are other solids such as weighting agents used) and during use the friction or temperatures at the well would melt such.  Further, Dobson measures the viscosity of his compositions at 76F (24C), see Examples. This is well below the solidification temperature of the “preferred” fatty acids of Dobson, as argued by Applicant.  It seems 

Claim Objections
Objection over Claim 7, and its dependents, is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, 15-19, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) as evidenced by Orsavova et al, Fatty acid compositions of vegetable oils, Int J. Mol Sci 2015, 16, 12871-12890.
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the claim amendments, the position over the use of at least 50 wt% caprioic and caprylic acid are as previously set forth over claim 7.  E.G. Dobson embraces the use of coconut oil itself (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, a mix of at least 50% (or 95% or even 100%) capyrlic and caproic as the fatty acid is prima facie obvious 

Dobson discloses water based drilling fluids (abstract) comprising a dissipative surfactant composition (abstract).  The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048].  The 0.1-75 wt% range of claim 1 converts to 0.0084-6.26 ppg (via ProKon conversion calculator in Windows), thus the up to 24 ppg of Dobson embraces such.  Additionally, salts such as NaCl may be added up to saturation [0047].  Saturation concentration of sodium chloride is 23 wt%, thus, Dobson embraces at least the use of up to 23 wt% NaCl.
The dissipative surfactant composition comprises at least one fatty acid or ester derivative of a plant or vegetable oil (abstract).  Thus, the composition embraces the combination of fatty acids (non-derivatized) and esters of fatty acids.  Alternatively, mixtures of two things known suitable for the same intended use is prima facie obvious, see In re Kerkhoven.  The dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) is added in amounts of 1-10 wt% of the drilling fluid [0024].  The plant or vegetable oils from which the fatty acids may be obtained from include coconut oil [0029].  As evidenced by Orsavova, coconut oil comprises various oils including medium chains of length C6-C12 (the instant specification defines medium fatty acids as C6-C12) including caprylic (C6) and caprioic (C8) (table 1).  Dobson embraces the use of both coconut oil itself (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, using 100% C6 or C8 or C12, (ect) or mixtures thereof, such as a mixture of C6 and C8, is embraced by the reference.
The fatty acid ester may be formed from a mono- or polyol [0027], wherein polyols such as sorbitan or pentaerythritol are disclosed [0027].  It is the Examiner’s position that a sorbitan based fatty acid ester meets the alkyl ester of claim 1.  Thus, elements above meet the requirements of claim 1.  Since the same medium chain fatty acids are used in Dobson (C6, C8 in coconut oil) the melting point requirements of claim 2 must be embraced therein.  Elements above further meet the requirements of claims 3-5, 9.  Mixing the components in the water based drilling fluid further meets the requirements of claims 10-13, 17-18, wherein any order of mixing is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claims 6 and 16, Dobson discloses that at least a fatty acid or fatty acid ester is used.  When using both, it is the Examiner’s position that a 50:50 (1:1) mix is immediately envisaged meeting the requirements of the claims.
Regarding claims 8, 15, Dobson discloses that the oil itself, or, fatty acids themselves may be used [0026] and Dobson does not limit the amounts of fatty acids when using or forming blends thereof.  Thus, Dobson embraces any ratio of fatty acids and one would immediately envisage a 50:50 blend when picking two.  Thus using a 50:50 blend of caprioc and capylic is prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)
Regarding claim 19, the order of mixing is prima facie obvious, so mixing together the dissipative surfactant components (fatty acid and fatty acid ester) prior to adding to the drilling fluid is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, heating is prima facie obvious.  One of ordinary skill would recognize that increasing the temperature would decrease the viscosity, thereby providing more efficient mixing due to it requiring less time to obtain uniformity.  Thus, it is prima facie obvious to mix at high temperatures to form the lubricant.  

Claims 1-6, 8-13, 15-19, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) in view of Amanullah (US 2015/0322325) as evidenced by Orsavova et al, Fatty acid compositions of vegetable oils, Int J. Mol Sci 2015, 16, 12871-12890.
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the claim amendments, position over use of at least 50 wt% caprioic and 

Dobson discloses water based drilling fluids (abstract) comprising a dissipative surfactant composition (abstract).  The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048].  The 0.1-75 wt% range of claim 1 converts to 0.0084-6.26 ppg (via ProKon conversion calculator in Windows), thus the up to 24 ppg of Dobson embraces such.  Additionally, salts such as NaCl may be added up to saturation [0047].  Saturation concentration of sodium chloride is 23 wt%, thus, Dobson embraces at least the use of up to 23 wt% NaCl, meeting the requirements of claim 4.
The dissipative surfactant composition comprises at least one fatty acid or ester derivative of a plant or vegetable oil (abstract).  Thus, the composition embraces the combination of fatty acids (non-derivatized) and esters of fatty acids.  Alternatively, mixtures of two things known suitable for the same intended use is prima facie obvious, see In re Kerkhoven.  The dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) is added in amounts of 1-10 wt% of the drilling fluid [0024].  The plant or vegetable oils from which the fatty acids may be obtained from include coconut oil [0029].  As evidenced by Orsavova, coconut oil comprises various oils including medium chains of length C6-C12 (the instant specification defines medium fatty acids as C6-C12) including caprylic (C6) and caprioic (C8) (table 1).  Dobson embraces the use of such as an oil (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, a mix of at least 50% capyrlic and caprioic is prima facie obvious.
Dobson includes elements as set forth above.  The dissipative surfactant of the drilling fluid acts to lower the coefficient of friction of the composition [0009], which is the same function as a lubricant. Dobson acknowledges the desire for improved lubrication from the prior art [0008].  The fatty acid ester may be formed from a mono- or polyol [0027], wherein polyols such as sorbitan or pentaerythritol are disclosed [0027].  Dobson does not disclose alcohol based alkyl esters.  
Amanullah discloses ecofriendly lubricating additives for water based drilling fluids (title).  The additives are a fatty acid ester formed from the reaction of a fatty acid with an alcohol (abstract).  The fatty acid ester is formed from waste vegetable oil.  Such is akin and analogous to Dobson since Dobson discloses lubricating additives (the above dissipative surfactant composition) for water based drilling fluids comprising fatty acid esters formed from a mono-alcohol, wherein the fatty acid may be obtained from a vegetable oil.  Amanullah teaches these esters to be ecofriendly (title) since they reuse waste vegetable oils.  Amanullah thusly teaches these alcohol-based fatty acid esters to be suitable for the intended use of fatty acid esters derived from mono-hydroxyl compounds.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of fatty acid esters derived from a fatty acid and alcohol, as taught by Amanullah, since these are recognized in the art to be suitably known fatty acid esters for use as lubricants in the art.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of fatty acid esters derived from a fatty acid and alcohol, as taught by Amanullah, in order to improve the ecofriendliness of the wellbore composition.
Elements above meet the requirements of claim 1.  Since the same medium chain fatty acids are used in Dobson (C6-12 in coconut oil) the melting point requirements of claim 2 must be embraced therein.  Elements above further meet the requirements of claims 3-5, 9.  Mixing the components in the water based drilling fluid further meets the requirements of claims 10-13, 17-18, wherein any order of mixing is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claims 6 and 16, Dobson discloses that at least a fatty acid or fatty acid ester is used.  When using both, it is the Examiner’s position that a 50:50 (1:1) mix is immediately envisaged meeting the requirements of the claims.
Regarding claims 8, 15, Dobson discloses that the oil itself, or, fatty acids themselves may be used [0026] and Dobson does not limit the amounts of fatty acids when using or forming blends thereof.  Thus, Dobson embraces any ratio of fatty acids and one would immediately envisage a 50:50 blend when picking two.  Thus using a 50:50 blend of caprioc and capylic is prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)
Regarding claim 19, the order of mixing is prima facie obvious, so mixing together the dissipative surfactant components (fatty acid and fatty acid ester) prior to adding to the drilling fluid is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, heating is prima facie obvious.  One of ordinary skill would recognize that increasing the temperature would decrease the viscosity, thereby providing more efficient mixing due to it requiring less time to obtain uniformity.  Thus, it is prima facie obvious to mix at high temperatures to form the lubricant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ALICIA BLAND/Primary Examiner, Art Unit 1768